BROSKY, Judge,
dissenting:
I respectfully dissent. The majority disagreed with appellant’s assertion that the sentence imposed was excessive in length or “not tailored to the specific needs of appellant, the ends of justice, or the community’s welfare.” Maj. opinion p. 579. In so concluding the majority acknowledges that the sentence imposed does not compromise the purposes of the sentencing code or go beyond the legal sentencing limits as set forth in the sentencing code. The majority is troubled because the sentence was enhanced by a provision of the sentencing guidelines found to be void ab initio in Commonwealth v. Sessoms, 516 Pa. 365, 532 A.2d 775 (1987). There, where the issue was properly raised, our Supreme Court vacated a sentence because it had been enhanced pursuant to the same guideline provision as the sentence presently being considered. However, the Supreme Court noted that “this ruling is applicable to cases where the issue has been ‘properly preserved at all stages of adjudication up to and including any direct appeal.’ ” Id., 516 Pa. at 380, n. 2, 532 A.2d 775 at p. 19, n. 2. Appellant has not challenged, in this appeal, the method or procedure *557which was utilized in establishing the guidelines. Consequently, I believe this issue is waived.
The sentence imposed is within the legal limits of the sentencing code and is not, therefore, otherwise illegal. The fact that the sentence imposed was based upon guidelines found to be void does not necessarily make the sentence illegal or void as long as the sentence did not exceed the statutorily imposed limits. No opinion of this court or our Supreme Court has suggested that Sessoms requires the vacation of a sentence imposed pursuant to the guidelines if the sentence imposed is otherwise legal under the code. The sentencing code sets forth the permissible range of the sentence for the offense committed. The guidelines were a useful tool for determining a proper sentence within the statutorily authorized range but the guidelines never provided legal authority for the imposition of the sentence; this was provided by the sentencing code. The same can be said for the deadly weapons enhancement provision. That provision, although calling for enhancement of the sentence, did not provide any authority for an additional period of time of incarceration. It merely suggested or indicated that an appropriate standard sentence, within the permissible range of sentencing, for a crime committed with a deadly weapon, was 12 to 24 months greater than the same offense committed without a deadly weapon. Consequently, as the guidelines did not provide the statutory authority for the sentence, or any part of it, I cannot agree that the voiding of the guidelines by Sessoms makes the sentence illegal or requires the vacation of the sentence imposed here.
I see no difference between this sentence and another sentence imposed under the guidelines, even one in the standard range. Since either sentence would have been imposed under a guideline found to be void ab initio, either sentence could be theoretically open to a challenge as to its appropriateness at this point in time. However, as the guidelines did not provide authority for either sentence, neither could be thought of as lacking statutory authority, which would make the sentence illegal. Furthermore, to *558the extent the guidelines were used properly, we should presume that the sentence imposed was appropriately fitted for the crime committed.' Consequently, I would see no further reason to treat a sentence imposed in the standard range differently from one which was enhanced by the deadly weapons .provision. As indicated earlier, no Opinion of this court or the Supreme Court has indicated that a sentence imposed with consideration of the guidelines must be vacated. In fact, Justice Papadakos, in his Concurring Opinion to Sessoms indicates that very point.
It is possible that appellant would have been given a lesser sentence had the voided guidelines not been considered. It is also possible that he would not have. But, appellant did not challenge the usage of guidelines or the method of its adoption as did Gershom Sessoms, nor does the present sentence lack statutory authority. Therefore, despite the majority’s assertion to the contrary, the sentence imposed was not illegal and vacating the sentence is improper.